McCulloch, C. J., dissenting. The record does not show that the interveners, Speer and others, were creditors of the special school district sought to be dissolved. They had, it appears, a contract with the district to sell bonds, but until the money was borrowed and the bonds issued and delivered there were no enforceable obligations to be protected from impairment. Hopson v. Hellums, 111 Ark. 421. For that reason, as well as for the very excellent ones stated in the opinion of the majority, I think that the interveners have shown no authority for obstructing the dissolution of the district. Now as to the ground on which the majority decided to reverse the judgment of the circuit court, I think that was concluded by the decision in this case on the former appeal. We had before us then the same record as now, so far as relates to the disposition of the territory of the dissolved district, and it was contended then, as now, that the judgment of the county court was void because the statute conferred no authority to dissolve a district, except by attaching the territory to adjoining districts. That contention was answered by this court by saying: “The statute does not require the petition for the dissolution of a district to designate the districts to which the petitioners desire the territory attached. This act of 1895 does not require the county court to dissolve the district upon the filing of a proper petition therefor. It merely confers upon the county court the authority to do so. A discretion abides with the court in passing upon the petition; but the court has no authority to dissolve any particular district except upon the filing of a petition conforming to the requirements of the act above quoted. The assignment of the territory of the dissolved district is one of the things to be taken into account by the county court in determining how this discretion shall be exercised, and if the prayer of the petition is granted, the discretion of the court in the assignment of this territory is limited only by the duty of adjudging against the territory so distributed its pro rata part of the indebtedness of the district of which it was originally a part. ’ ’ The court also cited, as analogous, the decision in School District No. 45 v. School District No. 8, 119 Ark. 149, holding that only a petition of the electors in the divided district was required. If the judgment of the county court was -valid on its face, as we held in the former decision, it is difficult for me to perceive how the same judgment rendered by the circuit court can be erroneous. If the disposition of the territory is, as we held on the former appeal, a matter of judicial discretion, there is nothing whatever in the present record to show an abuse of discretion. In fact, nobody contended in the trial below that the territory should be attached to existing districts rather than to attach a part of it to a new district re-established by the same judgment. The disposition of the territory follows under the statute as an incident to the dissolution of a district and the statutory authority is, I think, broad enough to empower the court to attach the territory to adjoining districts or to create a new district for that purpose when found desirable. At least, such was the effect of our former decision which became “the law of the case, ’ ’ and we should not depart from it on a second appeal. If, as stated in the opinion of the majority, “the power to dissolve a special district and to attach the territory thereof, in whole or in part, to adjoining districts did not include also authority to establish new common school districts without any petition therefor signed by a majority of the electors residing upon the territory to be included in such new district,” then the former decision of this court was erroneous, for we upheld the judgment which showed on its face that the court had attempted to exercise the very power which the majority now say can not be exercised. I think we ought to feel bound by the former decision, whether we think it was correct or not.